Citation Nr: 1532573	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-43 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to residuals of a right tibial fracture.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 through August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which reopened the Veteran's claim for service connection for cervical spine degeneration but denied the service connection claim on the merits of the evidence.  The Veteran subsequently perfected an appeal of that decision.

The Veteran testified during a June 2010 hearing that was held before a VA Decision Review Officer at the Hartford RO.  Additional testimony was received from the Veteran during a December 2010 Travel Board hearing also held at the Hartford RO.  Transcripts of these proceedings are associated with the claims file.

In February 2011, the Board reviewed the issue on appeal de novo, determined that new and material evidence was received, and reopened the Veteran's claim for service connection for a cervical spine disorder.  The Board determined that additional development of the underlying service connection claim was necessary and remanded this matter for further development.  Such development was to include efforts to obtain records for VA treatment received by the Veteran since January 2009 and obtaining an addendum opinion from the same VA examiner who performed the February 2009 examination as to whether the Veteran's cervical spine disability was related to a 40 foot tall during service or any other injury or illness sustained by the Veteran during service.  After efforts to perform this development action were undertaken by the Appeals Management Center (AMC) in Washington, D.C., the matter was returned to the Board.

In April 2012, the Board denied the Veteran's claim for service connection for a cervical spine disorder.  The Veteran sought reconsideration of the Board decision; however, the Veteran's motion for reconsideration was denied in August 2012.  Subsequently, the Veteran appealed the Board's April 2012 denial to the United States Court of Appeals for Veterans' Claims (Court).  In a May 2013 joint motion for remand (JMR), counsel for the Veteran and for the VA Secretary asserted that the Board failed to provide an adequate statement of its reasons and bases for denying the Veteran's claim.  In that regard, the parties argued that the Board failed to consider and address VA treatment records from March and July of 2002 which reflect that the Veteran has a leg length discrepancy which resulted from his service-connected right tibial fracture disability and which may have contributed to cause the Veteran's claimed cervical spine disability.  For those reasons, the parties asked that the Board's April 2012 decision be vacated and that the issue of the Veteran's entitlement to service connection for a cervical spine disability be remanded for further proceedings consistent with the JMR.  The JMR was granted by the Court in May 2013 and the matter was returned to the Board.

Pursuant to the JMR, the Board remanded this matter again in August 2014 for further development, to include:  obtaining records for additional VA and private treatment identified by the Veteran; arranging the Veteran to undergo a new VA cervical spine examination; and readjudication of this matter by the agency of original jurisdiction.  The Board is satisfied that the ordered development has been performed.

The record shows that the Veteran executed an April 2008 VA Form 21-22 appointing the Connecticut Department of Veterans Affairs as his representative.  In June 2013, however, the Veteran executed a new VA Form 21-22a which appoints Kathy A. Lieberman as his new representative.  The more recently filed June 2013 VA Form 21-22a effectively revokes the power of attorney previously granted by the April 2008 VA Form 21-22; hence, Ms. Lieberman is recognized as the Veteran's current representative.


FINDINGS OF FACT

1.  Service connection is in effect for the Veteran for residuals of a right tibia fracture, which includes leg length discrepancy and resulting altered posture and gait.

2.  The Veteran has cervical spine degenerative disc and degenerative joint disease with stenosis that are at least as likely as not the result of the Veteran's leg length discrepancy and resulting altered posture and gait.


CONCLUSION OF LAW

The criteria for service connection for cervical spine degenerative disc disease and degenerative joint disease with stenosis are met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  However, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In support of his claim, the Veteran has alleged in his claims submissions and hearing testimony that he has degeneration and stenosis in his cervical spine, and associated neurological manifestations in his upper extremities, that resulted from altered posture and gait caused by a leg length discrepancy.  According to the Veteran, his right leg is approximately one-half of an inch shorter than his left leg as a result of in-service injuries sustained in his right leg.  In his Board hearing testimony, he testified that the leg length discrepancy has been present ever since the cast was removed from his right leg during service.   Consistent with those assertions, post-service VA and private treatment records from 1998 through the present document consistently that the Veteran's right leg is a half-inch shorter than his left leg.

The service treatment records show that the Veteran did sustain a right distal tibia fracture during service in Vietnam, and, that his right leg was placed in a cast for 16 weeks.  Service connection is in effect for the Veteran for residuals of the in-service right tibia fracture.

Notably, the service treatment records make no mention of any leg length discrepancy.  During a January 1972 VA examination, the VA examiner did not note any discrepancy or deformity in the right leg.  Nonetheless, the Veteran's testimony and assertions that he has had a leg length discrepancy since service are credible.  In that regard, details provided by the Veteran concerning the nature of his in-service right leg fracture and in-service treatment for that injury are consistent with those noted in the service treatment records.  The Board notes also that there is no indication in the service treatment records that any leg length discrepancy was congenital or pre-existed service, as no such condition is noted in the April 1970 enlistment examination record.  Similarly, there is no indication in the record that the Veteran had a post-service injury or condition that might have resulted in a shortening of his right leg after service.  Indeed, the Veteran's treating private and VA medical staff appear to attribute the leg length discrepancy to his in-service tibia fracture and VA examiners do not dispute those conclusions in reports dated July 2002, April 2008, February 2009, November 2011, December 2014, and July 2015.  Notably, photographs of the Veteran's posture, which are attached to a December 2012 opinion from the Veteran's private physical therapist, L.L., does appear to indicate clearly altered standing posture in which the Veteran's right shoulder is held lower than his left shoulder.

In this regard, the Board recognizes that the RO recently construed the Veteran's statements as raising a new claim of entitlement to service connection for right lower leg length discrepancy, altered posture and gait, separate and distinct from his already service-connected tibia fracture.  For the purposes of this opinion, however, the Board must consider that Veteran's treating private and VA medical staff appear to attribute the leg length discrepancy to his in-service tibia fracture.  For this reason, and as service connection has long been in effect for the tibia fracture, the Board accepts that the Veteran's left leg discrepancy is a residual of that service-connected injury.

The post-service treatment records since 1998 and subsequent VA examinations note consistently diagnoses and radiologically confirmed findings of cervical spine degeneration, stenosis of the central cervical spine canal, and radiculopathies in the upper extremities.  Similarly, those records note consistently that the Veteran has had abnormal gait and posture that are attributable to the difference in leg length.  The medical evidence in the record, however, provides conflicting opinions as to whether the Veteran's cervical spine condition and associated radiculopathies are related etiologically to his leg length discrepancy.

In sum, the aforementioned VA examinations opine collectively that the noted cervical spine and neurological conditions are less likely as not related to the leg length discrepancy.  As rationale, those opinions note essentially that the Veteran did not have cervical spine problems, or complain of cervical spine symptoms, for a long period of time after his 1972 in-service right leg injury.  Noting the Veteran's advancing age and post-service occupational history as an automobile mechanic, the VA examiners opined instead that the Veteran's cervical spine and neurological conditions are more likely age-related.

In contrast, VA treatment records dated March 2002 note that spinal changes were likely due to decompensation caused by the Veteran's leg length discrepancy.  A private treatment records from Dr. D.D.G., also dated March 2002, expresses that, "it is reasonable to assume that the [Veteran's] spinal problems may well be the result of this deficiency which has caused overall spinal imbalance and distortion..."

In a comprehensive April 2015 private report, Dr. A.A. expressed that it is clear that the Veteran's cervical spine disorder was likely caused by residuals associated with his service-connected right tibia fracture.  Dr. A.A. reviewed the claims file, and citing existing medical literature concerning biomechanics, observed that there is a highly significant correlation between various spine and muscular disorders and leg length discrepancy.  Indeed, on examination, Dr. A.A. noted that the Veteran had a leg length discrepancy of as much as one and one-quarter inches during certain ordinary motions of his legs and feet.

The conclusions expressed in the VA examinations contained in the record are consistent with the Veteran's medical history and post-service occupational history and activity level.  To that extent, the negative opinions expressed in the VA examination reports are entitled probative weight.  Nonetheless, given the Veteran's credible testimony and assertions concerning his symptoms and the Veteran's documented medical history of leg length discrepancy and resulting altered gait and posture, the favorable opinions rendered in the Veteran's VA and private treatment records are certainly plausible and are themselves consistent with the evidence in the record.  Under the circumstances, the Board concludes that the weight of the evidence is in general equipoise on the question of whether the Veteran's cervical spine degeneration, stenosis, and associated radiculopathies have been caused and/or aggravated by the Veteran's leg length discrepancy.  The Board resolves all doubt as to that question in the Veteran's favor.

The criteria for service connection for the Veteran's cervical spine condition, secondary to his service-connected right tibia fracture residuals, are met.  Accordingly, the Veteran is entitled to service connection for a cervical spine disorder, to include degenerative disc disease, stenosis, and radiculopathies in the upper extremities.  This appeal is granted.


ORDER

Service connection for a cervical spine disorder is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


